—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (O’Connell, J.), entered May 17, 2001, which, upon a jury verdict in favor of the defendant and against him, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff contends that the Supreme Court improperly precluded him from introducing certain evidence at trial. CPLR 3126 provides that when a party “refuses to obey an order for disclosure or wilfully fails to disclose information which the court finds ought to have been disclosed * * * the court may make such orders with regard to the failure or refusal as are just.” “In order to invoke the drastic remedy of a preclusion order * * * the court must determine that the party’s failure to comply with a disclosure order was the result of willful, deliberate, and contumacious conduct or its equivalent” (Vatel v City of New York, 208 AD2d 524, 525; see Parish Constr. Corp. v Franlo Tile, 215 AD2d 545, 546). Here, the Supreme Court providently exercised its discretion in precluding the proffered evidence.
The parties’ remaining contentions are without merit. Santucci, J.P., McGinity, Luciano and Adams, JJ., concur.